Case 2:18-cv-00299-JRG Document 54 Filed 05/21/19 Page 1 of 2 PageID #: 1319



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

LUMINATI NETWORKS LTD.,                          §
                                                 §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §     CIVIL ACTION NO. 2:18-CV-00299-JRG
                                                 §
UAB TESONET,                                     §
                                                 §
               Defendant.                        §


                                            ORDER

       Before the Court is Plaintiff Luminati Networks Ltd.’s (“Luminati”) and Defendant UAB

Tesonet’s (“Teso”) (collectively, “Parties”) Joint Motion to Modify the Deadline for Plaintiff to

Complete Review of Defendant’s Source Code (the “Motion”). (Dkt. No. 53.) Having considered

the Motion and in view of Teso’s Notice of Meet and Confer (Dkt. No. 52), the Court is of the

opinion that the Motion should be and hereby is GRANTED.

       It is therefore ORDERED that Paragraph 10(b) of the Protective Order (Dkt. No. 39) is

hereby modified to allow Luminati two weeks to complete inspection of Teso’s source code,

running from the date that Teso makes its unredacted source code available for inspection.

       Accordingly, Luminati’s Motion to Compel (Dkt. No. 48) is hereby DENIED-AS-MOOT.

Additionally, the briefing schedule set forth in this Court’s prior order (Dkt. No. 51) is MOOTED

by this Order. The motion hearing previously scheduled in this case on June 6, 2019, is hereby

CANCELLED.
Case 2:18-cv-00299-JRG Document 54 Filed 05/21/19 Page 2 of 2 PageID #: 1320




     SIGNED this 19th day of December, 2011.
    So ORDERED and SIGNED this 20th day of May, 2019.




                                            ____________________________________
                                            RODNEY GILSTRAP
                                            UNITED STATES DISTRICT JUDGE
